DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of the Claims
	The amendment filed on 1/29/2021 is acknowledged.  Claims 78, 80, and 81 were amended.
Claims 78-95 are currently pending, with claims 88-95 withdrawn as non-elected subject matter.  Claims 78-87 are under examination.


Withdrawn Objection and Rejection
	1.  The objection to the specification as set forth on pages 3-4 of the office action mailed on 7/30/2020 is withdrawn.  In the amendment filed on 1/29/2021, Applicants argue that there is no requirement to label tables or describe them in numerical order.
	Applicant’s arguments are noted and persuasive.

	2.  The objections to claims 78 and 80 set forth on page 4 of the office action mailed on 7/30/3020 are withdrawn in view of the amendments to the claims.

	3.  The rejection of claim 81 under 35 U.S.C. 112, 4th paragraph, as set forth on pages 4-5 of the office action mailed on 7/30/2020, is withdrawn in view of the amendments to the claim to recite that the recombinant interferon is administered in a range from 150 ng/kg to 150 g/kg.

4.  The rejection of claims 78-87 under 35 U.S.C. 103 as being unpatentable over Blatt et al (US 5,372,808, cited in the IDS received on 8/28/2018), in view of Stabinsky (US 4,897,471, cited in the IDS received on 8/28/2018), and further in view of Sung et al (Archives of Disease in Childhood, 1993, 69:440-442), is withdrawn.

Applicant’s arguments
1.  In the response filed on 1/29/2021, the Applicant argues that the present interferon encoded by nucleotide sequence SEQ ID NO: 2 possesses a unique spatial structure and properties with respect to TM – an interferon having an identical primary amino acid sequence but encoded by a different nucleotide sequence.  The Applicant argues that the nucleotide sequence of SEQ ID NO: 2 differs from other nucleotides encoding interferon alfacon-1 not only in the exact identity of the nucleotides, but also in the pattern of codon usage.  In particular, SEQ ID NO: 2 consistently uses the same codon for each occurrence of the same amino acid.  In contrast, the nucleic acid sequence encoding InfergenTM does not consistently use the same codon for each occurrence of the same amino acid as SEQ ID NO: 2 does.  Thus, the codon usages in SEQ ID NO: 2 of the instant invention are distinctly different from the nucleotide sequence encoding the interferon of Blatt, and such differences in codon usage have imparted special properties to the present interferon that are not observed in InfergenTM not encoded by SEQ ID NO: 2.  Thus, the interferon of the instant invention as well as its method of use would not have been obvious over Blatt.

2.  The Applicant further argues that the present interferon is materially different from InfergenTM even though they share the same primary amino acids sequence.  Figures 6A and 6D of the instant invention show circular dichroism spectrum of InfergenTM and the present interferon, and the two circular dichroism spectra are clearly different, indicating that the two interferons differ in terms of secondary and tertiary structures.
The Applicant also teaches that the relevant art, as evidenced by Kimchi-Sarfaty et al, teaches that different nucleotide sequences encoding the same amino acid sequence would have drastic effects on the three-dimensional structure and function of the encoded protein.  The present specification shows that the present interferon is biologically and functionally different from Blatt’s consensus IFN (i.e. InfergenTM).  Example 10 and Fig. 13 show that patients injected with the present interferon experienced minor symptoms compared to patients receiving InfergenTM.  The Applicant also asserts that the guidance presented by Stabinsky regarding codon optimization provides no reasonable expectation of success to arrive at the claimed interferon encoded by the nucleic acid sequence of SEQ ID NO: 2.

3.  The Applicant further argues that the since the present interferon is different from the InfergenTM of Blatt and Stabinsky in terms of 3-D structure and biological activities even though they share the same primary amino acid sequence, one of ordinary skill would not have found it obvious that the teaching of Sung, namely treatment of RSV infection using a different IFN (IFN-2a) would be applicable to the present interferon with a reasonable expectation of success.

Response

Applicants’ arguments that the recombinant IFN of SEQ ID NO: 1 that is encoded by SEQ ID NO: 2 possesses unique secondary and tertiary structures and different functional properties than the consensus IFN of Blatt and Stabinsky are also noted and persuasive.


Maintained Rejections

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 78 is directed to a method for treating an upper respiratory tract infection in a subject, comprising administering to the subject an effective amount of a recombinant interferon, wherein the recombinant interferon comprises the amino acid sequence of SEQ ID NO: 1 and is encoded by the nucleotide sequence of SEQ ID NO:2.

Claim 79 is directed to the method of claim 78, wherein the recombinant interferon is produced by a method comprising the step of expressing SEQ ID NO:2 in E. coli host cells.

Claim 80 is directed to the method of claim 78, wherein the upper respiratory tract infection is induced by a virus selected from the group consisting of rhinovirus, coronavirus, respiratory syncytial virus, influenza, parainfluenza, adenoviruses, cox-sackie virus, and enterovirus.

Claim 81 is directed to the method of claim 78, wherein the effective amount of the recombinant interferon is in a range from 150 ng/kg to 150 g/kg.

	Claim 82 is directed to the method of claim 78, wherein the recombinant interferon is administered orally, via vein injection, muscle injection, peritoneal injection, subcutaneous injection, nasal or mucosal administration, or by inhalation.

Claim 83 is directed to the method of claim 78, wherein the recombinant interferon is administered to the subject by spraying the recombinant interferon directly to the subject's nasal cavity or throat.

Claim 84 is directed to the method of claim 78, wherein the recombinant interferon is administered via a spray device containing twenty micrograms of the recombinant interferon in three millilitres three times a day.

Claim 85 is directed to the method of claim 78, wherein the recombinant interferon is administered following a protocol of 9 g, 15 g or 24 g injection per day, 3 times a week, for a total of 24 weeks.

Claim 86 is directed to the method of claim 78, wherein the subject has one or more symptoms selected from the group consisting of malaise, nasal stuffiness, rhinorrhea, nonproductive cough, mild sore throat and low-grade fever.

Claim 87 is directed to the method of claim 78, wherein the recombinant interferon modulates one or more immune responses in the subject, said immune responses are selected from the group consisting of T-cell immune response, activity of natural killer cell, phagocytosis function of monokaryon and formation of antibodies.


1.  Claims 78-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 8,114,395, in view of Sung et al (Archives of Disease in Childhood, 1993, 69:440-442), in view of Sung et al (Archives of Disease in Childhood, 1993, 69:440-442).
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets recite methods of treating viral diseases by administering the same recombinant interferon, which is encoded by the same nucleic acid.
With respect to the limitations of claims 78 and 80, the ‘395 patent recites a method of treating a viral disease by administering an effective amount of a recombinant interferon that has the amino acid sequence of SEQ ID NO: 2 and is encoded by the nucleotide sequence of SEQ ID NO: 1 (claim 1 of ‘395).
The nucleotide sequence of SEQ ID NO: 1 of the ‘395 patent is identical to the nucleotide sequence of SEQ ID NO: 2 of the instant invention (see below).

Comparison of SEQ ID NO: 2 with SEQ ID NO: 1 of the ‘395 patent
US-12-105-455B-1
; Sequence 1, Application US/12105455B
; Patent No. 8114395
; GENERAL INFORMATION
;  APPLICANT: Wei, Guangwen
;  APPLICANT:Guo, Rongbing
;  APPLICANT:Zhang, Renhuai
;  TITLE OF INVENTION: Treatment Of Viral Diseases With Recombinant Interferon Alpha
;  FILE REFERENCE: 792-AB-PCT-US
;  CURRENT APPLICATION NUMBER: US/12/105,455B
;  CURRENT FILING DATE: 2011-09-20
;  PRIOR APPLICATION NUMBER: 10/650,365
;  PRIOR FILING DATE: 2003-08-28
;  PRIOR APPLICATION NUMBER: PCT/CN02/00128
;  PRIOR FILING DATE: 2002-02-28
;  PRIOR APPLICATION NUMBER: CN 01104367.9
;  PRIOR FILING DATE: 2001-02-28
;  NUMBER OF SEQ ID NOS: 15
; SEQ ID NO 1
;  LENGTH: 504
;  TYPE: DNA
;  ORGANISM: Homo sapiens
;  FEATURE:
;  NAME/KEY: CDS
;  LOCATION: (1)..(504)
US-12-105-455B-1

  Query Match             100.0%;  Score 504;  DB 18;  Length 504;

  Matches  504;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGTGCGACCTGCCGCAGACCCACTCCCTGGGTAACCGTCGTGCTCTGATCCTGCTGGCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGTGCGACCTGCCGCAGACCCACTCCCTGGGTAACCGTCGTGCTCTGATCCTGCTGGCT 60

Qy         61 CAGATGCGTCGTATCTCCCCGTTCTCCTGCCTGAAAGACCGTCACGACTTCGGTTTCCCG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CAGATGCGTCGTATCTCCCCGTTCTCCTGCCTGAAAGACCGTCACGACTTCGGTTTCCCG 120

Qy        121 CAGGAAGAATTCGACGGTAACCAGTTCCAGAAAGCTCAGGCTATCTCCGTTCTGCACGAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CAGGAAGAATTCGACGGTAACCAGTTCCAGAAAGCTCAGGCTATCTCCGTTCTGCACGAA 180

Qy        181 ATGATCCAGCAGACCTTCAACCTGTTCTCCACCAAAGACTCCTCCGCTGCTTGGGACGAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ATGATCCAGCAGACCTTCAACCTGTTCTCCACCAAAGACTCCTCCGCTGCTTGGGACGAA 240

Qy        241 TCCCTGCTGGAAAAATTCTACACCGAACTGTACCAGCAGCTGAACGACCTGGAAGCTTGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TCCCTGCTGGAAAAATTCTACACCGAACTGTACCAGCAGCTGAACGACCTGGAAGCTTGC 300

Qy        301 GTTATCCAGGAAGTTGGTGTTGAAGAAACCCCGCTGATGAACGTTGACTCCATCCTGGCT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GTTATCCAGGAAGTTGGTGTTGAAGAAACCCCGCTGATGAACGTTGACTCCATCCTGGCT 360

Qy        361 GTTAAAAAATACTTCCAGCGTATCACCCTGTACCTGACCGAAAAAAAATACTCCCCGTGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GTTAAAAAATACTTCCAGCGTATCACCCTGTACCTGACCGAAAAAAAATACTCCCCGTGC 420

Qy        421 GCTTGGGAAGTTGTTCGTGCTGAAATCATGCGTTCCTTCTCCCTGTCCACCAACCTGCAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GCTTGGGAAGTTGTTCGTGCTGAAATCATGCGTTCCTTCTCCCTGTCCACCAACCTGCAG 480

Qy        481 GAACGTCTGCGTCGTAAAGAATAA 504
              ||||||||||||||||||||||||
Db        481 GAACGTCTGCGTCGTAAAGAATAA 504

	Because the nucleotide sequence of SEQ ID NO: 1 of the ‘395 patent is identical to SEQ ID NO: 2 of the instant invention, it would necessarily encode a protein that is identical to SEQ ID NO: 1 of the instant invention.  Although an alignment of SEQ ID NO: 1 of the instant invention and SEQ ID NO: 2 of the ‘395 patent was not available to the Examiner, the search results indicate that the two sequences are identical (note:  US 12/105,455 is the application from which the ‘395 patent issued).

Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     861  100.0    167  4  US-10-848-827-43           Sequence 43, Appl
     2     861  100.0    167  4  US-11-132-722-58           Sequence 58, Appl
     3     861  100.0    167  4  US-10-650-365A-2           Sequence 2, Appli
     4     861  100.0    167  4  US-11-554-377-43           Sequence 43, Appl
     5     861  100.0    167  4  US-11-554-328-43           Sequence 43, Appl
     6     861  100.0    167  4  US-11-554-547-43           Sequence 43, Appl
     7     861  100.0    167  4  US-11-554-557-43           Sequence 43, Appl
     8     861  100.0    167  4  US-11-554-565-43           Sequence 43, Appl
     9     861  100.0    167  4  US-11-531-557-58           Sequence 58, Appl

    11     861  100.0    167  4  US-11-839-493-58           Sequence 58, Appl
    12     861  100.0    167  4  US-11-838-730-58           Sequence 58, Appl
    13     861  100.0    167  4  US-11-744-424-58           Sequence 58, Appl
    14     861  100.0    167  4  US-10-928-956A-2           Sequence 2, Appli
    15     861  100.0    167  4  US-11-351-163A-1356        Sequence 1356, Ap
    16     861  100.0    167  4  US-11-383-798-333          Sequence 333, App
    17     861  100.0    167  6  US-12-105-455B-2           Sequence 2, Appli

	Therefore, the methods of the instant invention and those of the ‘395 patent comprise administering the same recombinant interferon encoded by the same nucleotide sequence for treatment of viral diseases.  Although the ‘395 patent does not explicitly recite treatment of an upper respiratory tract infection, including an upper respiratory tract infection induced by Applicant’s elected species of RSV, Sung teaches treatment of subjects infected by RSV by administration of IFN-2a (see abstract).  Specifically, Sung teaches administration of IFN-2a to subjects with acute bronchitis (i.e. an upper respiratory tract infection), wherein administration of IFN-2a to said subjects resulted in clinical improvement (see abstract; p. 441, 2nd column, 2nd-3rd paragraphs; Fig. 1 and Fig. 2).
	It would have been obvious to one of ordinary skill, in view of the teachings of Sung, that the methods of the ‘395 patent could be used to treat upper respiratory tract infections caused by Applicant’s elected species of RSV.  The ‘395 claims recite methods of treating viral infections by administering a recombinant IFN which is identical to the instantly-claimed IFN, and Sung shows that IFN- is therapeutically effective against RSV.  Therefore, treatment of an upper respiratory tract infection caused by RSV would have been an obvious variation of the ‘395 claims when considered in view of Sung.  It is also noted that claim 5 of the ‘395 patent recites treatment of adenovirus and rhinovirus, and thus the ‘395 claims teaches treatment of other viral infections that cause upper respiratory tract infections.
	With respect to the limitations of claim 79, the ‘395 specification teaches that the nucleotide sequence of SEQ ID NO: 2 is codon optimized for E. coli codon preference.  Although the ‘395 claims do not explicitly recite expressing the interferon in E. coli, it would have been immediately apparent to one of ordinary skill to do so.
	With respect to the limitations of claims 81 and 85, the ‘395 patent recites administration of the interferon following the protocol of administering 9 g or 15 g per day, 3 times a week, for a total of 24 weeks (claim 3 of ‘395).
	With respect to the limitations of claim 82, the ‘395 patent recites that the interferon can be administered orally, by vein injection, muscle injection, peritoneal injection, subcutaneous injection, nasal administration, mucosal administration, or by inhalation via an aspirator (claim 2 of ‘395), which can be considered as reading on a nebulizer.  Furthermore, Sung specifically suggests administration of IFN- via a nebulizer for treatment of RSV infection (Sung at p. 442, 2nd column, last paragraph).  
claim 83, the ‘395 patent recites that the interferon can be administered via nasal administration (claim 2 of ‘395), which would encompass administration directly to the subject’s nasal cavity or throat.  Similarly, with respect to claim 84, ‘395 claim 2 recites nasal administration and administration via an aspiration device.  In view of these embodiments, it would have been obvious to a skilled artisan that the ‘395 methods could be practiced by administering the IFN via a spray device.  The ‘395 claims also recite acceptable doses.  One of ordinary skill would have been able to determine, via routine experimentation, the amount of interferon to be delivered by a spray device (as in the case of nasal administration) given the doses disclosed in the ’395 claims (specifically ‘395 claim 3), and the skilled artisan would have also been able to determine the optimal administration schedule.
	With respect to the limitations of claim 86, the ‘395 patent recites treatment of rhinovirus or adenovirus (claim 5 of ‘395), and one of ordinary skill could have readily selected subjects infected with these disorders which exhibit symptoms of upper respiratory tract infections, such as symptoms of the common cold caused by rhinovirus.  Furthermore, as discussed above, it would have been obvious to practice the ‘395 methods for treating RSV infection, as suggested by Sung.  Sung showed that the treated subjects exhibited, and were assessed for, cough and lethargy (i.e. malaise) (p. 441, 1st column, 2nd paragraph), and the treatment resulted in a rapid drop in disease severity (see abstract).
	With respect to the limitations of claim 87, although the claims of the ‘395 patent do not explicitly recite that the interferon modulates one or more of the recited immune responses, it is noted that the interferon administered in the ‘395 claims is identical to that administered in the instant claims, and thus modulation of the recited immune responses would necessarily be a natural consequence of practicing the ‘395 claims.


2.  Claims 78-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,287,852, in view of Sung et al (Archives of Disease in Childhood, 1993, 69:440-442).
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets recite methods of treating viral diseases by administering the same recombinant interferon, which is encoded by the same nucleic acid.
	With respect to the limitations of claims 78 and 80, the ‘852 claims recite a method for treating viral disease in a subject comprising administering to the subject an effective amount of a recombinant interferon encoded by the nucleotide sequence of SEQ ID NO: 1, wherein the recombinant interferon has the amino acid sequence of SEQ ID NO: 2 (claim 1 of ‘852).


	Comparison of SEQ ID NO: 2 with SEQ ID NO: 1 of the ‘852 patent
US-12-554-297C-1
; Sequence 1, Application US/12554297C
; Patent No. 8287852
; GENERAL INFORMATION
;  APPLICANT: Wei, Guangwen
;  TITLE OF INVENTION: Recombinant Super-Compound Interferon
;  FILE REFERENCE: 792-C1-US
;  CURRENT APPLICATION NUMBER: US/12/554,297C
;  CURRENT FILING DATE: 2011-10-14
;  PRIOR APPLICATION NUMBER: 10/928,956
;  PRIOR FILING DATE: 2004-08-26
;  PRIOR APPLICATION NUMBER: 60/498,449
;  PRIOR FILING DATE: 2003-08-28
;  PRIOR APPLICATION NUMBER: 280/MUM/2004
;  PRIOR FILING DATE: 2004-03-05
;  PRIOR APPLICATION NUMBER: 279/MUM/2004
;  PRIOR FILING DATE: 2004-03-05
;  NUMBER OF SEQ ID NOS: 16
; SEQ ID NO 1
;  LENGTH: 504
;  TYPE: DNA
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: chemically synthesized
;  FEATURE:
;  NAME/KEY: CDS
;  LOCATION: (1)..(504)
US-12-554-297C-1

  Query Match             100.0%;  Score 504;  DB 19;  Length 504;
  Best Local Similarity   100.0%;  
  Matches  504;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGTGCGACCTGCCGCAGACCCACTCCCTGGGTAACCGTCGTGCTCTGATCCTGCTGGCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGTGCGACCTGCCGCAGACCCACTCCCTGGGTAACCGTCGTGCTCTGATCCTGCTGGCT 60

Qy         61 CAGATGCGTCGTATCTCCCCGTTCTCCTGCCTGAAAGACCGTCACGACTTCGGTTTCCCG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CAGATGCGTCGTATCTCCCCGTTCTCCTGCCTGAAAGACCGTCACGACTTCGGTTTCCCG 120

Qy        121 CAGGAAGAATTCGACGGTAACCAGTTCCAGAAAGCTCAGGCTATCTCCGTTCTGCACGAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CAGGAAGAATTCGACGGTAACCAGTTCCAGAAAGCTCAGGCTATCTCCGTTCTGCACGAA 180

Qy        181 ATGATCCAGCAGACCTTCAACCTGTTCTCCACCAAAGACTCCTCCGCTGCTTGGGACGAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ATGATCCAGCAGACCTTCAACCTGTTCTCCACCAAAGACTCCTCCGCTGCTTGGGACGAA 240

Qy        241 TCCCTGCTGGAAAAATTCTACACCGAACTGTACCAGCAGCTGAACGACCTGGAAGCTTGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TCCCTGCTGGAAAAATTCTACACCGAACTGTACCAGCAGCTGAACGACCTGGAAGCTTGC 300

Qy        301 GTTATCCAGGAAGTTGGTGTTGAAGAAACCCCGCTGATGAACGTTGACTCCATCCTGGCT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GTTATCCAGGAAGTTGGTGTTGAAGAAACCCCGCTGATGAACGTTGACTCCATCCTGGCT 360

Qy        361 GTTAAAAAATACTTCCAGCGTATCACCCTGTACCTGACCGAAAAAAAATACTCCCCGTGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GTTAAAAAATACTTCCAGCGTATCACCCTGTACCTGACCGAAAAAAAATACTCCCCGTGC 420

Qy        421 GCTTGGGAAGTTGTTCGTGCTGAAATCATGCGTTCCTTCTCCCTGTCCACCAACCTGCAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GCTTGGGAAGTTGTTCGTGCTGAAATCATGCGTTCCTTCTCCCTGTCCACCAACCTGCAG 480

Qy        481 GAACGTCTGCGTCGTAAAGAATAA 504
              ||||||||||||||||||||||||
Db        481 GAACGTCTGCGTCGTAAAGAATAA 504

Because the nucleotide sequence of SEQ ID NO: 1 of the ‘852 patent is identical to SEQ ID NO: 2 of the instant invention, it would necessarily encode a protein that is identical to SEQ ID NO: 1 of the instant invention.  Although an alignment of SEQ ID NO: 1 of the instant invention and SEQ ID NO: 2 of the ‘852 patent was not available to the Examiner, the search results indicate that the two sequences are identical (note:  US 12/554,297 is the application from which the ‘852 patent issued).

Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     861  100.0    167  4  US-10-848-827-43           Sequence 43, Appl
     2     861  100.0    167  4  US-11-132-722-58           Sequence 58, Appl
     3     861  100.0    167  4  US-10-650-365A-2           Sequence 2, Appli
     4     861  100.0    167  4  US-11-554-377-43           Sequence 43, Appl
     5     861  100.0    167  4  US-11-554-328-43           Sequence 43, Appl
     6     861  100.0    167  4  US-11-554-547-43           Sequence 43, Appl
     7     861  100.0    167  4  US-11-554-557-43           Sequence 43, Appl
     8     861  100.0    167  4  US-11-554-565-43           Sequence 43, Appl
     9     861  100.0    167  4  US-11-531-557-58           Sequence 58, Appl
    10     861  100.0    167  4  US-11-531-531-58           Sequence 58, Appl
    11     861  100.0    167  4  US-11-839-493-58           Sequence 58, Appl
    12     861  100.0    167  4  US-11-838-730-58           Sequence 58, Appl
    13     861  100.0    167  4  US-11-744-424-58           Sequence 58, Appl
    14     861  100.0    167  4  US-10-928-956A-2           Sequence 2, Appli
    15     861  100.0    167  4  US-11-351-163A-1356        Sequence 1356, Ap
    16     861  100.0    167  4  US-11-383-798-333          Sequence 333, App
    17     861  100.0    167  6  US-12-105-455B-2           Sequence 2, Appli
    18     861  100.0    167  6  US-12-554-297C-2           Sequence 2, Appli

Therefore, the methods of the instant invention and those of the ‘852 patent comprise administering the same recombinant interferon encoded by the same nucleotide sequence for treatment of viral diseases.  Although the ‘852 patent does not explicitly recite treatment of an upper respiratory tract infection, including an upper respiratory tract infection induced by Applicant’s elected species of RSV, Sung teaches treatment of subjects infected by RSV by administration of IFN-2a (see abstract).  Specifically, Sung teaches administration of IFN-2a to subjects with acute bronchitis (i.e. an upper respiratory tract infection), wherein administration of IFN-2a to said subjects resulted in clinical improvement (see abstract; p. 441, 2nd column, 2nd-3rd paragraphs; Fig. 1 and Fig. 2).
 is therapeutically effective against RSV.  Therefore, treatment of an upper respiratory tract infection caused by RSV would have been an obvious variation of the ‘852 claims when considered in view of Sung.  It is also noted that claim 2 of the ‘852 patent recites treatment of adenovirus and rhinovirus, and thus the ‘852 claims teaches treatment of other viral infections that cause upper respiratory tract infections.
With respect to the limitations of claim 79, the ‘852 specification teaches that the nucleotide sequence of SEQ ID NO: 2 is codon optimized for E. coli codon preference.  Although the ‘852 claims do not explicitly recite expressing the interferon in E. coli, it would have been immediately apparent to one of ordinary skill to do so.
	With respect to the limitations of claims 81 and 85, the ‘852 patent recites administration of the interferon following the protocol of administering 9 g or 15 g per day, 3 times a week, for a total of 24 weeks (claim 4 of ‘852).
	With respect to the limitations of claim 82, the ‘852 patent recites that the interferon can be administered orally, by vein injection, muscle injection, peritoneal injection, subcutaneous injection, nasal administration, mucosal administration, or by inhalation via an inspirator (claim 3 of ‘852). Furthermore, Sung specifically suggests administration of IFN- via a nebulizer for treatment of RSV infection (Sung at p. 442, 2nd column, last paragraph).  
	With respect to the limitations of claim 83, the ‘852 patent recites that the interferon can be administered via nasal administration (claim 3 of ‘852), which would encompass administration directly to the subject’s nasal cavity or throat.  Similarly, with respect to claim 84, ‘852 claim 3 recites nasal administration and administration via an aspiration device.  In view of these embodiments, it would have been obvious to a skilled artisan that the ‘852 methods could be practiced by administering the IFN via a spray device.  The ‘825 claims also recite acceptable doses.  One of ordinary skill would have been able to determine, via routine experimentation, the amount of interferon to be delivered by a spray device (as in the case of nasal administration) given the doses disclosed in the ’852 claims (specifically ‘852 claim 4), and the skilled artisan would have also been able to determine the optimal administration schedule.
	With respect to the limitations of claim 86, the ‘852 patent recites treatment of rhinovirus or adenovirus (claim 2 of ‘852), and one of ordinary skill could have readily selected subjects infected with these disorders which exhibit symptoms of upper respiratory tract infections, such as symptoms of the common cold caused by rhinovirus. Furthermore, as discussed above, it would have been obvious to practice the ‘852 methods for treating RSV infection, as suggested by Sung.  Sung showed that the treated st column, 2nd paragraph), and the treatment resulted in a rapid drop in disease severity (see abstract).
	With respect to the limitations of claim 87, although the claims of the ‘852 patent do not explicitly recite that the interferon modulates one or more of the recited immune responses, it is noted that the interferon administered in the ‘852 claims is identical to that administered in the instant claims, and thus modulation of the recited immune responses would necessarily be a natural consequence of practicing the ‘852 claims.


3.  Claims 78-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8 of U.S. Patent No. 8,551,469, in view of Sung et al (Archives of Disease in Childhood, 1993, 69:440-442).
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets recite methods of treating viral diseases by administering the same recombinant interferon, which is encoded by the same nucleic acid.
With respect to the limitations of claims 78 and 80, the ‘469 patent recites a method of treating a viral disease by administering an effective amount of a recombinant interferon that has the amino acid sequence of SEQ ID NO: 1 and is encoded by the nucleotide sequence of SEQ ID NO: 2 (claim corrected 1 of ‘469).
The nucleotide sequence of SEQ ID NO: 2 of the ‘469 patent is identical to the nucleotide sequence of SEQ ID NO: 2 of the instant invention (see below).

	Comparison of SEQ ID NO: 2 with SEQ ID NO: 2 of the ‘469 patent
US-12-246-153C-2
; Sequence 2, Application US/12246153C
; Patent No. 8551469
; GENERAL INFORMATION
;  APPLICANT: Wei, Guangwen
;  TITLE OF INVENTION: RECOMBINANT SUPER-COMPOUND INTERFERON AND USES THEREOF
;  FILE REFERENCE: 1005-A1-US
;  CURRENT APPLICATION NUMBER: US/12/246,153C
;  CURRENT FILING DATE: 2012-06-19
;  PRIOR APPLICATION NUMBER: 11/077,813
;  PRIOR FILING DATE: 2005-03-10
;  PRIOR APPLICATION NUMBER: PCT/CN02/00128
;  PRIOR FILING DATE: 2002-02-28
;  PRIOR APPLICATION NUMBER: 60/659925
;  PRIOR FILING DATE: 2005-03-09
;  PRIOR APPLICATION NUMBER: 10/927,975
;  PRIOR FILING DATE: 2004-08-26
;  PRIOR APPLICATION NUMBER: 60/498,449
;  PRIOR FILING DATE: 2003-08-28
;  PRIOR APPLICATION NUMBER: 60/498,785

;  PRIOR APPLICATION NUMBER: 60/498,923
;  PRIOR FILING DATE: 2003-08-28
;  PRIOR APPLICATION NUMBER: 10/650,365
;  PRIOR FILING DATE: 2003-08-28
;  PRIOR APPLICATION NUMBER: CN 01104367.9
;  PRIOR FILING DATE: 2001-02-28
;  PRIOR APPLICATION NUMBER: 279/MUM/2004
;  PRIOR FILING DATE: 2004-03-05
;  PRIOR APPLICATION NUMBER: 280/MUM/2004
;  PRIOR FILING DATE: 2004-03-05
;  PRIOR APPLICATION NUMBER: 10/928,474
;  PRIOR FILING DATE: 2004-08-26
;  PRIOR APPLICATION NUMBER: 10/928,956
;  PRIOR FILING DATE: 2004-08-26
;  NUMBER OF SEQ ID NOS: 17
; SEQ ID NO 2
;  LENGTH: 504
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: coding for a recombinant human interferon
US-12-246-153C-2

  Query Match             100.0%;  Score 504;  DB 20;  Length 504;
  Best Local Similarity   100.0%;  
  Matches  504;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGTGCGACCTGCCGCAGACCCACTCCCTGGGTAACCGTCGTGCTCTGATCCTGCTGGCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGTGCGACCTGCCGCAGACCCACTCCCTGGGTAACCGTCGTGCTCTGATCCTGCTGGCT 60

Qy         61 CAGATGCGTCGTATCTCCCCGTTCTCCTGCCTGAAAGACCGTCACGACTTCGGTTTCCCG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CAGATGCGTCGTATCTCCCCGTTCTCCTGCCTGAAAGACCGTCACGACTTCGGTTTCCCG 120

Qy        121 CAGGAAGAATTCGACGGTAACCAGTTCCAGAAAGCTCAGGCTATCTCCGTTCTGCACGAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CAGGAAGAATTCGACGGTAACCAGTTCCAGAAAGCTCAGGCTATCTCCGTTCTGCACGAA 180

Qy        181 ATGATCCAGCAGACCTTCAACCTGTTCTCCACCAAAGACTCCTCCGCTGCTTGGGACGAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ATGATCCAGCAGACCTTCAACCTGTTCTCCACCAAAGACTCCTCCGCTGCTTGGGACGAA 240

Qy        241 TCCCTGCTGGAAAAATTCTACACCGAACTGTACCAGCAGCTGAACGACCTGGAAGCTTGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TCCCTGCTGGAAAAATTCTACACCGAACTGTACCAGCAGCTGAACGACCTGGAAGCTTGC 300

Qy        301 GTTATCCAGGAAGTTGGTGTTGAAGAAACCCCGCTGATGAACGTTGACTCCATCCTGGCT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GTTATCCAGGAAGTTGGTGTTGAAGAAACCCCGCTGATGAACGTTGACTCCATCCTGGCT 360

Qy        361 GTTAAAAAATACTTCCAGCGTATCACCCTGTACCTGACCGAAAAAAAATACTCCCCGTGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GTTAAAAAATACTTCCAGCGTATCACCCTGTACCTGACCGAAAAAAAATACTCCCCGTGC 420

Qy        421 GCTTGGGAAGTTGTTCGTGCTGAAATCATGCGTTCCTTCTCCCTGTCCACCAACCTGCAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GCTTGGGAAGTTGTTCGTGCTGAAATCATGCGTTCCTTCTCCCTGTCCACCAACCTGCAG 480

Qy        481 GAACGTCTGCGTCGTAAAGAATAA 504
              ||||||||||||||||||||||||
Db        481 GAACGTCTGCGTCGTAAAGAATAA 504

Because the nucleotide sequence of SEQ ID NO: 2 of the ‘852 patent is identical to SEQ ID NO: 2 of the instant invention, it would necessarily encode a protein that is identical to SEQ ID NO: 1 of the instant invention.  Although an alignment of SEQ ID NO: 1 of the instant invention and SEQ ID NO: 1 of the ‘469 patent was not available to the Examiner, the search results indicate that the two sequences are identical (note:  US 12/246,153 is the application from which the ‘469 patent issued).

Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     861  100.0    167  4  US-10-848-827-43           Sequence 43, Appl
     2     861  100.0    167  4  US-11-132-722-58           Sequence 58, Appl
     3     861  100.0    167  4  US-10-650-365A-2           Sequence 2, Appli
     4     861  100.0    167  4  US-11-554-377-43           Sequence 43, Appl
     5     861  100.0    167  4  US-11-554-328-43           Sequence 43, Appl
     6     861  100.0    167  4  US-11-554-547-43           Sequence 43, Appl
     7     861  100.0    167  4  US-11-554-557-43           Sequence 43, Appl
     8     861  100.0    167  4  US-11-554-565-43           Sequence 43, Appl
     9     861  100.0    167  4  US-11-531-557-58           Sequence 58, Appl
    10     861  100.0    167  4  US-11-531-531-58           Sequence 58, Appl
    11     861  100.0    167  4  US-11-839-493-58           Sequence 58, Appl
    12     861  100.0    167  4  US-11-838-730-58           Sequence 58, Appl
    13     861  100.0    167  4  US-11-744-424-58           Sequence 58, Appl
    14     861  100.0    167  4  US-10-928-956A-2           Sequence 2, Appli
    15     861  100.0    167  4  US-11-351-163A-1356        Sequence 1356, Ap
    16     861  100.0    167  4  US-11-383-798-333          Sequence 333, App
    17     861  100.0    167  6  US-12-105-455B-2           Sequence 2, Appli
    18     861  100.0    167  6  US-12-554-297C-2           Sequence 2, Appli
    19     861  100.0    167  6  US-12-971-956C-1           Sequence 1, Appli
    20     861  100.0    167  6  US-13-019-044A-2           Sequence 2, Appli
    21     861  100.0    167  6  US-13-555-930-1            Sequence 1, Appli
    22     861  100.0    167  6  US-12-246-153C-1           Sequence 1, Appli

Therefore, the methods of the instant invention and those of the ‘469 patent comprise administering the same recombinant interferon encoded by the same nucleotide sequence for treatment of viral diseases.  Although the ‘469 patent does not explicitly recite treatment of an upper respiratory tract infection, including an upper respiratory tract infection induced by Applicant’s elected species of RSV, Sung teaches treatment of subjects infected by RSV by administration of IFN-2a (see abstract).  Specifically, Sung teaches administration of IFN-2a to subjects with acute bronchitis (i.e. an upper respiratory tract infection), wherein administration of IFN-2a to said subjects resulted in clinical improvement (see abstract; p. 441, 2nd column, 2nd-3rd paragraphs; Fig. 1 and Fig. 2).
It would have been obvious to one of ordinary skill, in view of the teachings of Sung, that the methods of the ‘469 patent could be used to treat upper respiratory tract infections caused by Applicant’s elected species of RSV.  The ‘469 claims recite methods of treating viral infections by administering a recombinant IFN which is identical to the instantly-claimed IFN, and Sung shows that IFN- is 
With respect to the limitations of claim 79, the ‘469 specification teaches that the nucleotide sequence of SEQ ID NO: 2 is codon optimized for E. coli codon preference.  Although the ‘469 claims do not explicitly recite expressing the interferon in E. coli, it would have been immediately apparent to one of ordinary skill to do so.
	With respect to the limitations of claims 81 and 85, the ‘469 patent recites administration of the interferon at a dose ranging from nanograms to micrograms (claim 3 of ‘469), and by following the protocol of administering 9 g or 15 g per day, 3 times a week, for a total of 24 weeks (claim 8 of ‘469).
	With respect to the limitations of claim 82, the ‘469 patent recites that the interferon can be administered orally, by vein injection, muscle injection, peritoneal injection, subcutaneous injection, nasal administration, mucosal administration, or by inhalation via an inspirator (claim 4 of ‘469). Furthermore, Sung specifically suggests administration of IFN- via a nebulizer for treatment of RSV infection (Sung at p. 442, 2nd column, last paragraph).  
	With respect to the limitations of claim 83, the ‘469 patent recites that the interferon can be administered via nasal administration (claim 4 of ‘852), which would encompass administration directly to the subject’s nasal cavity or throat.  Similarly, with respect to claim 84, ‘469 claim 4 recites nasal administration and administration via an aspiration device.  In view of these embodiments, it would have been obvious to a skilled artisan that the ‘469 methods could be practiced by administering the IFN via a spray device.  The ‘469 claims also recite acceptable doses.  One of ordinary skill would have been able to determine, via routine experimentation, the amount of interferon to be delivered by a spray device (as in the case of nasal administration) given the doses disclosed in the ’469 claims (specifically ‘469 claim 8), and the skilled artisan would have also been able to determine the optimal administration schedule.
	With respect to the limitations of claim 86, the ‘469 patent recites treatment of rhinovirus or adenovirus (claim 2 of ‘469), and one of ordinary skill could have readily selected subjects infected with these disorders which exhibit symptoms of upper respiratory tract infections, such as symptoms of the common cold caused by rhinovirus.  Furthermore, as discussed above, it would have been obvious to practice the ‘469 methods for treating RSV infection, as suggested by Sung.  Sung showed that the treated subjects exhibited, and were assessed for, cough and lethargy (i.e. malaise) (p. 441, 1st column, 2nd paragraph), and the treatment resulted in a rapid drop in disease severity (see abstract).
	With respect to the limitations of claim 87, although the claims of the ‘469 patent do not explicitly recite that the interferon modulates one or more of the recited immune responses, it is noted that the .


4.  Claims 78-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of U.S. Patent No. 7,364,724, in view of Blatt et al (US 5,372,808, cited in the IDS received on 8/28/2018) and Sung et al (Archives of Disease in Childhood, 1993, 69:440-442).

Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘724 patent recites a recombinant interferon that is identical to that claimed herein, and the prior art teaches that this IFN can be administered for treatment of upper respiratory tract infections, including those caused by Applicant’s elected species of RSV.

With respect to the limitations of claim 78 and 80, the ‘724 claim 1 recites a recombinant interferon produced by the method of introducing into an isolated host cell a polynucleotide comprising SEQ ID NO.1 that encodes a recombinant interferon; culturing the host cell in an appropriate condition for the expression of the recombinant interferon; and harvesting the recombinant interferon, wherein the recombinant interferon has an amino acid sequence of SEQ ID NO.2.
The recombinant IFN of ‘724 SEQ ID NO: 2 and the nucleic acid of ‘724 SEQ ID NO: 1 are identical to the IFN of SEQ ID NO: 2 and SEQ ID NO: 1, respectively, of the instant invention.

Sequence comparison of SEQ ID NO: 2 with US 7,364,724 SEQ ID NO: 2
US-10-650-365A-2
; Sequence 2, Application US/10650365A
; Patent No. 7364724
; GENERAL INFORMATION:
;  APPLICANT: Wei, Guangwen
;  APPLICANT:  Guo, Rongbing
;  APPLICANT:  Zhang, Renhuai
;  TITLE OF INVENTION: Recombinant Super-Compound Interferon
;  FILE REFERENCE: 792-A-PCT-US
;  CURRENT APPLICATION NUMBER: US/10/650,365A
;  CURRENT FILING DATE:  2003-08-28
;  PRIOR APPLICATION NUMBER: PCT/CN02/00128
;  PRIOR FILING DATE: 2002-02-28
;  PRIOR APPLICATION NUMBER: CN 01104367.9
;  PRIOR FILING DATE: 2001-02-28
;  NUMBER OF SEQ ID NOS: 13
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 2
;   LENGTH: 167
;   TYPE: PRT

US-10-650-365A-2

  Query Match             100.0%;  Score 861;  DB 4;  Length 167;
  Best Local Similarity   100.0%;  
  Matches  167;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MCDLPQTHSLGNRRALILLAQMRRISPFSCLKDRHDFGFPQEEFDGNQFQKAQAISVLHE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MCDLPQTHSLGNRRALILLAQMRRISPFSCLKDRHDFGFPQEEFDGNQFQKAQAISVLHE 60

Qy         61 MIQQTFNLFSTKDSSAAWDESLLEKFYTELYQQLNDLEACVIQEVGVEETPLMNVDSILA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 MIQQTFNLFSTKDSSAAWDESLLEKFYTELYQQLNDLEACVIQEVGVEETPLMNVDSILA 120

Qy        121 VKKYFQRITLYLTEKKYSPCAWEVVRAEIMRSFSLSTNLQERLRRKE 167
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VKKYFQRITLYLTEKKYSPCAWEVVRAEIMRSFSLSTNLQERLRRKE 167


Sequence comparison of SEQ ID NO: 1 with US 7,364,724 SEQ ID NO: 1
US-10-650-365A-1
; Sequence 1, Application US/10650365A
; Patent No. 7364724
; GENERAL INFORMATION:
;  APPLICANT: Wei, Guangwen
;  APPLICANT:  Guo, Rongbing
;  APPLICANT:  Zhang, Renhuai
;  TITLE OF INVENTION: Recombinant Super-Compound Interferon
;  FILE REFERENCE: 792-A-PCT-US
;  CURRENT APPLICATION NUMBER: US/10/650,365A
;  CURRENT FILING DATE:  2003-08-28
;  PRIOR APPLICATION NUMBER: PCT/CN02/00128
;  PRIOR FILING DATE: 2002-02-28
;  PRIOR APPLICATION NUMBER: CN 01104367.9
;  PRIOR FILING DATE: 2001-02-28
;  NUMBER OF SEQ ID NOS: 13
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 1
;   LENGTH: 504
;   TYPE: DNA
;   ORGANISM: human synthesis
;   FEATURE: 
;   NAME/KEY: CDS
;   LOCATION: (1)..(504)
US-10-650-365A-1

  Query Match             100.0%;  Score 504;  DB 9;  Length 504;
  Best Local Similarity   100.0%;  
  Matches  504;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGTGCGACCTGCCGCAGACCCACTCCCTGGGTAACCGTCGTGCTCTGATCCTGCTGGCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGTGCGACCTGCCGCAGACCCACTCCCTGGGTAACCGTCGTGCTCTGATCCTGCTGGCT 60

Qy         61 CAGATGCGTCGTATCTCCCCGTTCTCCTGCCTGAAAGACCGTCACGACTTCGGTTTCCCG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CAGATGCGTCGTATCTCCCCGTTCTCCTGCCTGAAAGACCGTCACGACTTCGGTTTCCCG 120

Qy        121 CAGGAAGAATTCGACGGTAACCAGTTCCAGAAAGCTCAGGCTATCTCCGTTCTGCACGAA 180

Db        121 CAGGAAGAATTCGACGGTAACCAGTTCCAGAAAGCTCAGGCTATCTCCGTTCTGCACGAA 180

Qy        181 ATGATCCAGCAGACCTTCAACCTGTTCTCCACCAAAGACTCCTCCGCTGCTTGGGACGAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ATGATCCAGCAGACCTTCAACCTGTTCTCCACCAAAGACTCCTCCGCTGCTTGGGACGAA 240

Qy        241 TCCCTGCTGGAAAAATTCTACACCGAACTGTACCAGCAGCTGAACGACCTGGAAGCTTGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TCCCTGCTGGAAAAATTCTACACCGAACTGTACCAGCAGCTGAACGACCTGGAAGCTTGC 300

Qy        301 GTTATCCAGGAAGTTGGTGTTGAAGAAACCCCGCTGATGAACGTTGACTCCATCCTGGCT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GTTATCCAGGAAGTTGGTGTTGAAGAAACCCCGCTGATGAACGTTGACTCCATCCTGGCT 360

Qy        361 GTTAAAAAATACTTCCAGCGTATCACCCTGTACCTGACCGAAAAAAAATACTCCCCGTGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GTTAAAAAATACTTCCAGCGTATCACCCTGTACCTGACCGAAAAAAAATACTCCCCGTGC 420

Qy        421 GCTTGGGAAGTTGTTCGTGCTGAAATCATGCGTTCCTTCTCCCTGTCCACCAACCTGCAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GCTTGGGAAGTTGTTCGTGCTGAAATCATGCGTTCCTTCTCCCTGTCCACCAACCTGCAG 480

Qy        481 GAACGTCTGCGTCGTAAAGAATAA 504
              ||||||||||||||||||||||||
Db        481 GAACGTCTGCGTCGTAAAGAATAA 504

	Therefore, the ‘724 claims recite an recombinant IFN (SEQ ID NO: 2) that is identical to that recited in the instant claims, wherein said recombinant IFN is encoded by a nucleic acid that is identical to the nucleic acid (SEQ ID NO: 1) that is recited in the instant claims.
Although the ‘724 patent does not recite a method of treatment of an upper respiratory tract infection, including an upper respiratory tract infection induced by Applicant’s elected species of RSV, Blatt teaches treatment of viral infections, including those caused by adenovirus and rhinovirus (see column 3, lines 36-37; column 6, line 31), by administering a recombinant IFN that is identical to the IFN recited in the instant claims, as discussed above in the rejection under 35 U.S.C. 103.  Furthermore, Sung teaches treatment of subjects infected by RSV by administration of IFN-2a (see abstract).  Specifically, Sung teaches administration of IFN-2a to subjects with acute bronchitis (i.e. an upper respiratory tract infection), wherein administration of IFN-2a to said subjects resulted in clinical improvement (see abstract; p. 441, 2nd column, 2nd-3rd paragraphs; Fig. 1 and Fig. 2).
It would have been obvious to one of ordinary skill, in view of the teachings of Blatt and Sung, that the methods of the ‘469 patent could be used to treat upper respiratory tract infections, including upper respiratory tract infections caused by Applicant’s elected species of RSV.  The ‘469 claims recite methods of treating viral infections by administering a recombinant IFN which is identical to the instantly-claimed IFN, and both Blatt and Sung shows that IFN- is therapeutically effective against viral infections, with Sung specifically teaching therapeutic efficacy against RSV.  Therefore, treatment of an upper respiratory 
With respect to the limitations of claim 79, the ‘724 specification teach that the nucleotide sequence of SEQ ID NO: 2 is codon optimized for E. coli codon preference.  Although the ‘724 claims do not explicitly recite expressing the interferon in E. coli, it would have been immediately apparent to one of ordinary skill to do so.
With respect to the limitations of claims 81 and 85, Blatt teaches that consensus IFN can be administered at doses ranging from 3-30 mg (see Blatt at Table 1).  Blatt further teaches that a therapeutically effective amount of consensus IFN can be determined by one skill in in the art taking into account such variables such as the half-life of the IFN, route of administration, and the condition being treated (column 7, lines 42-61).  Given the guidance provided by Table 1 of Blatt and the suggestion by Blatt to determine the effective dosage, one of ordinary skill would have had both the motivation and the ability to determine the optimal dosage of the IFN of the ‘724 claims, as well as the administration schedule by routine experimentation.
With respect to the limitations of claim 82, Blatt teaches that consensus IFN can be administered via intravenous, intramuscular, and subcutaneous routes (column 7, lines 62-68).  Furthermore, although Sung utilized parenteral administration, it concluded that nebulized (i.e. inhaled) IFN would be advantageous due to direct administration to the lung (Sung at p. 442, 2nd column, last paragraph).  Therefore it would have been obvious to administer the IFN of the ‘724 claims via routes such as intramuscular or subcutaneous, or via nasal or mucosal administration using a nebulizer.  Similarly, regarding claim 83, one of ordinary skill would have recognized that administration by nebulization would necessarily entail administration to the throat or nasal cavity of a subject, and a nebulizer could thus be considered as a device for administering the IFN to the nasal cavity or throat.  It is also noted that as discussed above, Blatt teaches that consensus IFN can be administered via oral or nasal routes, and further, the optimal route can be determined by one of ordinary skill (column 7, lines 62-68).
With respect to the limitations of claim 84, although the 724 claims, Blatt, and Sung do not explicitly teach administration of the IFN via a spray device containing 20 mg of the recombinant IFN in three milliliters three times per day, Blatt provides guidance (at Table 1) with respect to acceptable consensus IFN dosages, and suggests that one of ordinary skill can determine the dosage and route of administration via routine experimentation (column 7, lines 62-68).  In view of this guidance, one of ordinary skill would have had both the motivation and the ability to determine the optimal dose and administration schedule for administering the recombinant IFN via a nebulizer, as suggested by Sung.
Similarly, with respect to the limitations of claim 85, Blatt teaches that that consensus IFN can be administered via injection (i.e. intravenous, intramuscular, subcutaneous administration – see Blatt at g, 15 g, and 24 g.  Blatt also teaches that consensus IFN can be administered several times per week (column 7, lines 46-49).  Although this teaching is with respect to treatment of proliferative disorders, one of ordinary skill would have understood that the IFN can be safely and effectively administered several times per week.
With respect to the limitations of claim 86, Sung disclosed that the treated subjects exhibited, and were assessed for, cough and lethargy (i.e. malaise) (p. 441, 1st column, 2nd paragraph), and the treatment resulted in a rapid drop in disease severity (see abstract).
With respect to the limitations of claim 87, although none of the ‘724 claims, Blatt, or Sung explicitly teach that administering consensus IFN would result in modulation of one or more immune responses in the subject selected from T-cell response, activity of natural killer cell, phagocytosis function of monokaryon, and formation of antibodies, it is noted that such biological activities would be a natural consequence of administering the IFN.  It is noted that case law has established that a compound and all of its properties are inseparable, as are its processes and yields (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)).  


	Applicant’s arguments
	In the response filed on 1/29/2021, the Applicant requested that these double patenting rejections be held in abeyance until there is allowable claims.

	Response
	Applicant’s response is acknowledged.  As no claim is currently in condition for allowance, these rejections are maintained for reasons of record as set forth above.


Rejection Necessitated by Amendment

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 81 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 81 recites the method of claim 78, wherein the effective amount of the recombinant interferon is in a range from “150 ng/kg to 150 g/kg.”
After extensive review, the Examiner is unable to find, in the Specification as originally filed, support for the newly added limitation of “150 ng/kg to 150 g/kg.”  This newly added limitation is not expressly asserted, nor does it flow naturally from the Specification as originally filed.
In the amendment filed on 1/29/2021, the Applicant asserts that support for this amendment can be found at original claim 81, Table 6.1, and p. 57, lines 3-8.  However, original claim 81 simply states that the effective amount is “in a range from nanogram to microgram”, while Table 1 shows a dose of 150 mg/kg (based on the text of lines 16-27 of p. 56).  Similarly, p. 57, lines 3-8, only teaches administration of the interferon at 150 g/kg.
Therefore, although original claim 81 states that the effective amount of interferon can be in the nanogram amount, there does not appear to be any specific teaching of an amount of 150 ng/kg, much less the specific range of 150 ng/kg to 150 g/kg.  The specification appears to only describe administration of the recited interferon at 150 g/kg, and therefore the recitation of this specific range of 150 ng/kg to 150 g/kg represent inclusion of new matter.


Conclusion
No claim is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory, Patent Examiner, Art Unit 1646